Citation Nr: 1607279	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  11-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Propriety of the termination of the Veteran's disability compensation benefits based on fugitive felon status. 
 
2.  Entitlement to waiver of recovery of overpayment of VA compensation benefits in the amount of $9,625.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1971 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  Jurisdiction of the appeal now resides with Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee. 

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A.      § 5103A; 38 C.F.R. § 3.159(c).

In the Veteran's February 2011 substantive appeal to the Board, the Veteran requested a Board hearing at his local RO (Travel Board hearing) before a Veterans Law Judge.  The Veteran was scheduled to appear at a hearing in June 2015.  He did not report for the hearing.  Associated with the claims file is an envelope marked "return to sender - attempted - not known - unable to forward" along with a copy of the April 2015 letter that the RO sent to the Veteran informing him of the date of the hearing.  Likewise, a review of the Board's Veterans Appeals Control and Locator System (VACOLS) confirms that an August 2015 appeal notification letter was also sent to an old mailing address and was returned as undeliverable.  The Board further notes that the record contains an earlier January 2014 handwritten statement by the Veteran of which he noted a different address in Red Boiling Springs, Tennessee than that associated with his April 2015 Travel Board hearing notice letter and other correspondence in Westmoreland, Tennessee.  

Resolving all doubt in favor of the Veteran, the Board finds that the hearing notification was mailed to an incorrect address.  Therefore, the Board finds that good cause has been shown for failure to report to the scheduled Travel Board hearing.  See 38 C.F.R. § 20.702(c)(2).  Considerations of due process mandate that the Board not proceed with review of the claim on appeal without affording the Veteran an opportunity for his requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a).

The Board notes that the Veteran has an obligation to assist in the adjudication of his claim in notifying VA of any change in address.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that the Veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him"); see also Wood v Derwinski, 1 Vet. App, 190, 193 (1991).  Therefore, the Veteran is hereby notified that if he fails to appear for his Board hearing without good cause, his request for such hearing will be considered to be withdrawn, and his claim will be decided without the evidence that would have been generated by the Travel Board hearing, which could result in the denial of his claim.  See 38 C.F.R. § 20.702(d).

Accordingly, the case is REMANDED for the following action:

After determining the Veteran's current correct address, schedule the Veteran for a Travel Board hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R.             § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




